DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant's arguments filed 1-15-21 have been fully considered but they are not persuasive.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 11 and 12 have been added. Claims 1-12 are pending and under consideration. 
Claim 1 can be written more clearly as ---A method for making peripheral nerve cells, the method comprising: 
a) culturing mammalian pluripotent cells without detaching them from a culture vessel for 6 to 14 days such that neural progenitor cells are obtained;
b) culturing the neural progenitor cells obtained in step a) at a density of 2 x 105 to 6 x 105 cells/cm2 in the presence of a nerve growth factor for 14 to 42 days such that peripheral nerve cells are obtained---.  
Claim Rejections - 35 USC § 112
Written Description
Claims 1-10 remain and claims 11 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that 
Withdrawn rejections 
The rejection regarding using any undifferentiated cell in the first step of claim 1 has been withdrawn because the claim has been limited to using mammalian pluripotent cells.  
Pending rejections
A) The specification lacks written description for culturing mammalian pluripotent cells without detaching them from a culture vessel for 6 to 14 days such that neural progenitor cells are obtained as broadly encompassed by step a) of claim 1 other than using culture media comprising KSR, SU5402, RO4929097, CHIR99021, A83-01, LDN-193189, and retinoic acid. The specification teaches iPS cells were seeded on Matrigel (pg 15) in ReproFF2 medium which was replaced every 2-3 days; the iPS cells were “subcultured” “when iPS colonies grew” (pg 16, lines 5-7). After the density of the iPS cells reached about 50%, the iPS cells were washed without being detached, and the media was changed to DMEM/F12 “containing ingredients shown below”, i.e. KSR, SU5402, RO4929097, CHIR99021, A83-01, LDN-193189, and retinoic acid (pg 16, 3-4th paragraphs) for 10 days (pg 16, 3rd paragraph line 7). The specification does not teach the structure/function of the neural progenitor cells obtained after 10 days of culturing pluripotent cells in KSR, SU5402, RO4929097, CHIR99021, A83-01, LDN-193189, and retinoic acid by providing the structure and/or function of the cell. The specification does not correlate the cells obtained using media containing KSR, SU5402, RO4929097, 

B) The specification lacks written description for culturing the neural progenitor cells obtained in step a) in the presence of nerve growth factor (NGF) such that any peripheral nerve cells are obtained as broadly encompassed by claim 1 other than in the presence of KSR, N2 supplement, neurotrophin-3, brain-derived neurotrophic factor, glial cell line derived growth factor, ascorbic acid and dibutyryl cAMP and obtaining cells expressing βIII tubulin, peripherin, or Brn3a. 
The specification teaches “iPS-derived cells differentiated into neural progenitor cells were detached” (pg 17, lines 1-2), suspended in DMEM/F12 not containing the differentiation factors (pg 17, lines 3-7), and seeded in Matrigel plates at a density of 4 x 105 in medium containing KSR, N2 supplement, neurotrophin-3, brain-derived neurotrophic factor, NGF, glial cell line derived growth factor, ascorbic acid and dibutyryl nd and 3rd paragraphs) for 21 days (pg 17, 2nd paragraph, line 9). The medium was removed and “the peripheral nerve cells were collected” (pg 18, lines 5-10). 
Example 2 (pg 18) is the same as Example 1 except the iPS-derived [neural progenitor] cells placed into differentiation conditions were cultured for 42 days (pg 18, paragraph 34). 
“Comparative Example 1” (pg 18) is the same as Example 1 except the “seeding of iPS-derived [neural progenitor] cells differentiated into neural progenitor cells to a culture container in Example 1 (3) was changed to seeding to two 60 mm dishes coated with Matrigel” (“the area was twice the that of the 60 mm dish, cell seeding density: 1 x 105 [instead of 4 x 105]” pg 18, paragraph 35). 
“Comparative Example 2” (pg 18-19) is the same as Example 1 except the iPS-derived [neural progenitor] cells were not detached when the “peripheral nerve” differentiation medium was added and were cultured for 14 days instead of 21 days. 
Applicants teach the cells obtained express peripherin and Brna3 (pg 20, item 1) which is shown in the “Results” section on pg 22-23. The rate of obtaining βIII tubulin, peripherin, and Brna3 was tested (pg 21, item 2) which is shown in the “Results” section on pg 24-25. 
However, peripherin is a marker for peripheral nerves and neurons of the central nervous system that have projections toward peripheral structures, such as spinal motor neurons (“Peripherin is a type III intermediate filament protein expressed mainly in neurons of the peripheral nervous system. It is also found in neurons of the central nervous system that have projections toward peripheral structures, such as spinal motor neurons.” Wikipedia, 2020). 

The combination of peripherin and Brn3a expression does not reasonably indicate peripheral neurons. More specifically, the combination of peripherin and Brna3a expression is not reasonably representative of any cell type within the genus of “peripheral nerve cell”, e.g. motor neuron, sensory neuron, sympathetic neuron, glial cell, peripheral or peripheric neuron. 
The specification is limited to using culture medium containing KSR, N2 supplement, neurotrophin-3, brain-derived neurotrophic factor, NGF, glial cell line derived growth factor, ascorbic acid and dibutyryl cAMP to differentiate the neural progenitor cells of step a). The specification does not correlate the culture medium containing KSR, N2 supplement, neurotrophin-3, brain-derived neurotrophic factor, NGF, glial cell line derived growth factor, ascorbic acid and dibutyryl cAMP to culture medium comprising NGF alone as broadly encompassed by step b). 
Therefore, the specification lacks written description for differentiating the neural progenitor obtained in step a) into any peripheral nerve cell using media containing NGF other than media comprising KSR, SU5402, RO4929097, CHIR99021, A83-01, LDN-193189, and retinoic, and obtaining cells expressing βIII tubulin, peripherin, or Brn3a. 


It is unclear whether the claims encompass obtaining a specific type of cell called “peripheral nerve cells” or if the phrase encompasses any type of peripheral nerve cell, e.g. motor neuron, sensory neuron, sympathetic neuron, glial cell, peripheral or peripheric neuron. Accordingly, the precise metes and bounds of the structures and functions associated with those cells claimed cannot be determined (see 112/2nd rejection). Regardless, at least 85% of the “peripheral nerve cells” must express βIII tubulin, peripherin, or Brn3a. 
Examples 1 and 2 and “Comparative Example 1” and “Comparative Example 2” are discussed above. 
Table (pg 24) shows expression of βIII tubulin, peripherin, and Brn3a in Example 1, “comparative example 1” and Example 2, but only Examples 1 and 2, in which the pluripotent cells were cultured for 10 days, detached, and cultured for 14-21 days, provided at least 85% cells expressing βIII tubulin, peripherin, or Brn3a. “Comparative Example 1” used a density of 1 x 105 [instead of 4 x 105]” (pg 18, paragraph 35) after detaching the intermediate cells after 10 days. Accordingly, the conditions required to obtain the desired percentage of cells expressing βIII tubulin, peripherin, or Brn3a was unpredictable. Applicants do not correlate using 4 x 105 in Example 1 or 2 to using 2 x 105 as encompassed by claim 6. Likewise, the specification does not teach obtaining 85% peripheral nerve cells merely “from undifferentiated cells having an ability to differentiate into peripheral nerve cells” as required in claim 7 – the specification is 

D) The specification lacks written description for peripheral nerve cells that have 30X more Brn3a than “the undifferentiated cells” as required in claim 8. Claim 8 requires the peripheral nerve cells express 30X more Brn3a mRNA than “the undifferentiated cells”. Pg 24, line 3, teaches: “In the peripheral nerve cells manufactured in Comparative Example 2, the Brn3a expression level was low, about 1/4 times, compared to that in Example 1. Furthermore, although the Brn3a expression level in Comparative Example 2 was less than 30 times that of the undifferentiated cells before differentiation, the expression level in Example 1 was 30 times or more.” Accordingly, the conditions for obtaining 30X more Brn3a mRNA was unpredictable. The specification does not teach obtaining 30X more Brn3a mRNA in cells merely “from 
Response to arguments
Applicants point to case law. Applicants’ argument is not persuasive because the case law does not have the same fact pattern as the instant application. 
Applicants point to the enablement rejection. Applicants’ argument is not persuasive because this is a written description rejection. The written description rejection must be argued separately. Moreover, the specification fails to provide written description for any medium to use in step a) other than media comprising KSR, SU5402, RO4929097, CHIR99021, A83-01, LDN-193189, and retinoic acid. The specification fails to provide adequate written description for obtaining peripheral nerve cells using culture media containing NGF alone as broadly encompassed by step b) of 
Enablement
Claims 1-10 remain and claims 11 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for: 
a) differentiating mammalian pluripotent cells in culture media comprising KSR, SU5402, RO4929097, CHIR99021, A83-01, LDN-193189, and retinoic acid for 10 days; 
b) detaching cells obtained in step a); 
c) seeding the cells obtained in step c) at a density of 4 x 105 cells/cm2 in culture medium comprising KSR, N2 supplement, neurotrophin-3, brain-derived neurotrophic factor, nerve growth factor (NGF), glial cell line derived growth factor, ascorbic acid and dibutyryl cAMP; and 
d) culturing the cells obtained in step c) for 21-42 days such that cells expressing βIII tubulin, peripherin, or Brn3a are obtained, 
does not reasonably provide enablement for using any conditions for step a), obtaining any type of neural progenitor at the end of step a), using any conditions for 
A) The specification does not enable differentiating pluripotent cells into any neural progenitor cell using any conditions as broadly encompassed by step a) of claim 1 other than differentiating mammalian pluripotent cells in culture media comprising KSR, SU5402, RO4929097, CHIR99021, A83-01, LDN-193189, and retinoic acid for 10 days. The specification teaches iPS cells were seeded on Matrigel (pg 15) in ReproFF2 medium which was replaced every 2-3 days; the iPS cells were “subcultured” “when iPS colonies grew” (pg 16, lines 5-7). After the density of the iPS cells reached about 50%, the iPS cells were washed without being detached, and the media was changed to DMEM/F12 “containing ingredients shown below”, i.e. KSR, SU5402, RO4929097, CHIR99021, A83-01, LDN-193189, and retinoic acid (pg 16, 3-4th paragraphs) for 10 days (pg 16, 3rd paragraph line 7). The specification does not teach the structure/function of the neural progenitor cells obtained after 10 days of culturing pluripotent cells in KSR, SU5402, RO4929097, CHIR99021, A83-01, LDN-193189, and retinoic acid by providing the structure and/or function of the cell. The specification does not correlate the cells obtained using media containing KSR, SU5402, RO4929097, CHIR99021, A83-01, LDN-193189, and retinoic acid to well-known neural progenitors known in the art, i.e. neural crest cell, neural stem cell, neural progenitor cell, radial glial cell, neuroepithelial cell, neuroectodermal cell, each of which has known marker patterns and differentiation capability. The specification does not correlate KSR, 
B) The specification does not enable culturing the neural progenitor cells obtained in step a) in the presence of nerve growth factor (NGF) such that any peripheral nerve cells are obtained as broadly encompassed by claim 1 other than in the presence of KSR, N2 supplement, neurotrophin-3, brain-derived neurotrophic factor, glial cell line derived growth factor, ascorbic acid and dibutyryl cAMP and obtaining cells expressing βIII tubulin, peripherin, or Brn3a. The teachings in the specification are described above: The specification is limited to using culture medium comprising KSR, N2 supplement, neurotrophin-3, brain-derived neurotrophic factor, NGF, glial cell line derived growth factor, ascorbic acid and dibutyryl cAMP to differentiate the [non-specific] neural progenitor cells obtained in step a) such that cells expressing βIII tubulin, peripherin, or Brn3a were obtained. The specification does not correlate the culture medium containing KSR, N2 supplement, neurotrophin-3, brain-derived neurotrophic factor, NGF, glial cell line derived growth factor, ascorbic acid and dibutyryl cAMP to culture medium comprising NGF alone as broadly encompassed by step b). 
C) The specification does not enable obtaining 85% or more peripheral nerve cells express βIII tubulin, peripherin, or Brn3a as required in claims 6 or 7 or 12. 
It is unclear whether the claims encompass obtaining a specific type of cell called “peripheral nerve cells” or if the phrase encompasses any type of peripheral nerve cell, e.g. motor neuron, sensory neuron, sympathetic neuron, glial cell, peripheral or peripheric neuron. Accordingly, the precise metes and bounds of the structures and functions associated with those cells claimed cannot be determined (see 112/2nd rejection). Regardless, at least 85% of the “peripheral nerve cells” must express βIII tubulin, peripherin, or Brn3a. 

Table (pg 24) shows expression of βIII tubulin, peripherin, and Brn3a in Example 1, “comparative example 1” and Example 2, but only Examples 1 and 2, in which the pluripotent cells were cultured for 10 days, detached, and cultured for 14-21 days, provided at least 85% cells expressing βIII tubulin, peripherin, or Brn3a. “Comparative Example 1” used a density of 1 x 105 [instead of 4 x 105]” (pg 18, paragraph 35) after detaching the intermediate cells after 10 days. Accordingly, the conditions required to obtain the desired percentage of cells expressing βIII tubulin, peripherin, or Brn3a was unpredictable. Applicants do not correlate using 4 x 105 in Example 1 or 2 to using 2 x 105 as encompassed by claim 6. Likewise, the specification does not teach obtaining 85% peripheral nerve cells merely “from undifferentiated cells having an ability to differentiate into peripheral nerve cells” as required in claim 7 – the specification is limited to differentiating pluripotent cells for 10 days in media comprising KSR, SU5402, RO4929097, CHIR99021, A83-01, LDN-193189, and retinoic, detaching them, and culturing them in culture medium comprising KSR, N2 supplement, neurotrophin-3, brain-derived neurotrophic factor, nerve growth factor, glial cell line derived growth factor, ascorbic acid and dibutyryl cAMP for 21-42 days such that a population of cells is obtained wherein 85% of the cells express βIII tubulin, peripherin, or Brn3a. Since βIII tubulin, peripherin and Brn3a expression are not limited to “peripheral nerve cells” for reasons set forth above, it is unclear that the 85% of cells that expressing βIII tubulin, peripherin and Brn3a correlate to “peripheral nerve cells” known in the art. Accordingly, it would have required those of skill undue experimentation to determine how to obtain 
D) The specification does not enable making peripheral nerve cells that have 30X more Brn3a than “the undifferentiated cells” as required in claim 8. Claim 8 requires the peripheral nerve cells express 30X more Brn3a mRNA than “the undifferentiated cells”. Pg 24, line 3, teaches: “In the peripheral nerve cells manufactured in Comparative Example 2, the Brn3a expression level was low, about 1/4 times, compared to that in Example 1. Furthermore, although the Brn3a expression level in Comparative Example 2 was less than 30 times that of the undifferentiated cells before differentiation, the expression level in Example 1 was 30 times or more.” Accordingly, the conditions for obtaining 30X more Brn3a mRNA was unpredictable. The specification does not teach obtaining 30X more Brn3a mRNA in cells merely “from undifferentiated cells having an ability to differentiate into peripheral nerve cells” as required in claim 7 – the specification is limited to differentiating pluripotent cells for 10 days in media comprising KSR, SU5402, RO4929097, CHIR99021, A83-01, LDN-193189, and retinoic, detaching them, and culturing them in culture medium comprising KSR, N2 supplement, neurotrophin-3, brain-derived neurotrophic factor, nerve growth factor, glial cell line derived growth factor, ascorbic acid and dibutyryl cAMP for 21-42 days such that a population of cells is obtained wherein Brn3a mRNA expression is 30X that of “Comparative Example 1” (pg 22, Table 1) or “Comparative Example 2” (pg 23, Table 2, item (1) but not item (2)). The specification does not compare the Brn3a mRNA of the final product to the starting product (pluripotent cells) or the intermediate product (neural progenitor cells). Accordingly, it would have required those of skill undue 
Response to arguments
Applicants point to case law. Applicants’ argument is not persuasive because the case law does not have the same fact pattern as the instant application. 
Applicants argue medium additives KSR, SU5402, RO4929097, CHIR99021, A83-01, LDN-193189 and retinoic acid were used for efficient differentiation. Applicants’ argument is not persuasive. If the neural progenitor cell obtained at the end of step a) were well-established neural progenitors known in the art, then applicants’ argument would be persuasive, but applicants failed to correlate the structure/function of the cells obtained at the end of step a) to any well-known neural progenitor cell. If it was well-established that any one of KSR, SU5402, RO4929097, CHIR99021, A83-01, LDN-193189 and retinoic acid were optional to obtain the [non-specific] neural progenitors at the end of step a), or if applicants had shown that any one of the factors was optional, then applicants’ argument would be persuasive, but applicants did not correlate the culture conditions to any well-known protocols and did not teach any of the factors was optional. 
Applicants do not point to any other specific issues raised in the rejection. 
Indefiniteness
Claims 1-10 remain and claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 
Claim 1 remains indefinite because it is unclear whether the “neural progenitor cell” obtained at the end of step a) and used at the beginning of step b) encompasses any type of neural progenitor cell, e.g. neural crest cell, neural stem cell, neural progenitor cell, radial glial cell, neuroepithelial cell, neuroectodermal cell, or if it is a neural stem cell or neural progenitor described by Teng. Teng distinguishes neural stem cells and neural progenitors in Principles of Regenerative Medicine, 2008: “Neural Stem Cells (NSCs) are the most primordial and uncommitted cells of the nervous system, and are believed to give rise to the vast array of more specialized cells of the CNS and peripheral nervous system (PNS). To be considered a “neural stem cell,” in contrast to a “progenitor” cell (i.e., cells that have already become lineage committed to give rise to only one category of neural component, e.g., glial cells versus neurons), that cell must be capable of (1) generating all neural lineages (neurons, astrocytes, and oligodendrocytes) throughout the nervous system, (2) having some capacity for self-renewal, and (3) being able to give rise to cell types in addition to themselves through asymmetric cell division (Gage, 2000).” It is unclear whether applicants make such a distinction because applicants do not define “neural progenitor cells” by providing the structures/functions that define them. 
Step b) of claim 1 is indefinite because it is unclear whether it encompasses obtaining any peripheral nerve cell well-known in the art, e.g. motor neuron, sensory neuron, sympathetic neuron, glial cell, peripheral or peripheric neuron, which have defined structures/functions, or if it is limited to obtaining a specific type of cell applicants call a “peripheral nerve cells”. 
Claim 7 is indefinite because it is unclear whether the phrase “peripheral nerve cell” is limited to a specific cell type called “peripheral nerve cells” that has defined 
Claim 7 is indefinite because it claims “Peripheral nerve cells” but then goes on with the limitation “wherein 85% or more of the cells in a culture of the peripheral nerve cells” express βIII tubulin, peripherin, or Brn3a”. The “wherein” phrase is broader than “peripheral nerve cells” and cannot be used to narrow the structure or function of the “peripheral nerve cells”. Instead, the “wherein” phrase further limits an isolated cell population, but the preamble is limited to only peripheral nerve cells. Accordingly, the claim should be drawn to an isolated population of cells comprising at least 85% peripheral nerve cells that express βIII tubulin, peripherin, or Brn3a. 
Response to arguments
Applicants argue the amendment overcomes the rejection. It does not for reasons set forth above. 
Claim Rejections - 35 USC § 102
Claims 7-10 remain rejected under 35 U.S.C. 102a1 as being anticipated by Pomp (Stem Cells, 2005, Vol. 23, pg 923-930). 
Pomp taught peripheral nerve cells differentiated from isolated human pluripotent cells (pg 925, col. 2 “Generation of Peripheral neuron-like cells from hESCs”). After 4 weeks, over 51% + 34.5% = 85.5% of the colonies expressed βIII tubulin (Tuj1+) (pg 926, col. 1, 1st partial paragraph) which is equivalent to peripheral nerve cells obtained 
The concept of “wherein an mRNA level of Brn3a expressed in the peripheral nerve cell is 30 times or more than that in the undifferentiated cells” in claim 8 has been included because the peripheral nerve cells of Pomp express Brn3a which MUST be greater than 30X the hESCs which do not express Brn3a and because the concept is meaningless when comparing to cells that do not express Brn3a (0 x 30=0; see 112/2nd). 
Claims 9 and 10 have been included because the phrase “wherein the undifferentiated cells [ ] are iPS cells” does not bear patentable weight because it is a process step that does not structurally or functionally distinguish the final peripheral nerve cell claimed from the peripheral nerve cell expressing βIII tubulin, peripherin, and Brn3a described by Pomp. 
Claim 1 has NOT been included because Pomp differentiated human ES cells by co-culturing them with the mouse stromal line PA6 without detaching a grown colony from a culture vessel (pg 925, col. 2 “Generation of Peripheral neuron-like cells from hESCs”) but did NOT teach detaching neural progenitor cells or seeding them at a density of 2-6 x 105 cells/cm2 as required in step b) of claim 1. 
Response to arguments


Nakamura (Cytotechnology, 2016, Vol. 68, pg 409-417) has been considered as it relates to claims 1-6 and 7-10. Nakamura removed ES cells or iPS from non-adhesive dishes and placed one colony per well into medium that allowed differentiation into neural cells expressing Brn3 after 15 or 18 days (Fig. 1c and 1d; Fig. 2c and 2d). Nakamura did not teach detaching neural progenitor cells or seeding them at a density of 2-6 x 105 cells/cm2 as required in step b) of claim 1. Regarding claims 7-10, Nakamura described the relative amounts of Brn3 expression (Fig. 1 and 2) and the percent of cells expressing Brn3 (Fig. 3) were determined, but Nakamura did not teach 85% of a cell population that expressed βIII tubulin, peripherin, or Brn3 as required in claim 7. 

Guo (Journal of Investigative Dermatology, (MAY 2016) Vol. 136, No. 5, Suppl. 1, pp. S132) described differentiating sensory neurons from iPS cells using SB431542 and 5 cells/cm2 as required in step b) of claim 1. Regarding claims 7-10, Guo described the relative amounts of Brn3 expression (Fig. 1 and 2) and the percent of cells expressing Brn3 (Fig. 3) were determined, but Nakamura did not teach 85% of a cell population that expressed βIII tubulin, peripherin, or Brn3 as required in claim 7. 

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on 571-272-0735.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632                                                                                                                                                                                 	
	
	
	


    PNG
    media_image1.png
    526
    653
    media_image1.png
    Greyscale